Citation Nr: 9929363	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-01 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from February 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit Michigan, which granted a temporary total evaluation 
for treatment of the service-connected right knee disability 
from April 9, 1997, pursuant to 38 C.F.R. § 4.30, and 
continued a 30 percent rating for that disability from July 
1, 1997.


FINDINGS OF FACT

1.  The RO has secured all of the relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran has severe residuals of a total right knee 
replacement.


CONCLUSION OF LAW

The criteria for a 60 percent rating for the veteran's right 
knee disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his right knee 
disability.  He has presented a well-grounded claim, which is 
a claim that is plausible, as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  The RO has assisted him in fully 
developing the facts relevant to his claim as required by 38 
U.S.C.A. § 5107(a).

The service medical records demonstrate that the veteran 
suffered a gunshot wound to the right leg during combat.  In 
a rating decision of December 1952, service connection was 
granted for a severe wound involving Muscle Group XI of the 
right leg.  A 30 percent evaluation was assigned from August 
5, 1952.  In a rating decision of October 1967, this service-
connected disability was recharacterized as a wound, with 
compound, commuted fracture of the right tibia, with 
postoperative residuals, torn meniscus, right knee, severe 
injury, Muscle Group XI.  The 30 percent rating was 
continued.  

In a rating decision dated in January 1973, the service-
connected disability involving the right knee was evaluated 
separately from the muscle injury.  A 30 percent rating 
remained in effected for the service-connected perforating 
wound, right leg with compound comminuted fracture, right 
proximal tibia, severe injury, Muscle Group XI.  A separate 
rating was assigned for post-operative residuals, torn 
meniscus, right knee with right patellectomy, evaluated as 30 
percent disabling from December 22, 1971, 100 percent 
disabling from September 21, 1972 (pursuant to 38 C.F.R. 
§ 4.30), and 30 percent disabling from December 1, 1972.

In a rating decision of April 1992, the right knee disability 
was evaluated as 100 percent disabling from January 1, 1992 
(pursuant to 38 C.F.R. § 4.30), and the 30 percent rating was 
continued from March 1, 1992.  In a rating decision of July 
1995, the veteran was awarded another temporary total 
disability rating from March 22, 1995 (pursuant to 38 C.F.R. 
§ 4.30) and a 100 percent schedular rating from May 1, 1995, 
through April 1996 with reinstatement of the 30 percent 
schedular rating from May 1, 1996.  

The current appeal stems from a claim for an increased rating 
for the right knee disability, filed in March 1997.  In a 
rating decision of October 1997, another temporary total 
disability rating was assigned from April 9, 1997 (pursuant 
to 38 C.F.R. § 4.30) and the 30 percent rating was continued 
from July 1, 1997.  The veteran contends that his right knee 
disability is more severe than 30 percent disabling.

Since the injury in service, the veteran has had a number of 
surgeries on his right knee.  More recently, in March 1995, 
he had right total knee arthroplasty with reconstruction of 
the patella.  In April 1997, he had a right total knee 
revision.

The evidence pertinent to the veteran's current claim 
includes the report of an April 1996 VA orthopedic 
examination.  The veteran reported that since the prior 
surgery in March 1995, he had noted severe loss of range of 
motion with flexion and increased pain with walking and 
standing.  The veteran was given a TENS Unit, participated in 
physical therapy for nine months, and took Tylenol #4 for the 
pain.  The examiner noted that the veteran used a cane in his 
left hand to assist with mobility.  There were healed 
surgical scars on the right knee.  There were noted 
arthroscopic pock scars secondary to previous arthroscopy.  
There was no cyanosis, clubbing or edema of the right leg.  
There was one plus swelling of the right knee but no 
inflammation.  The veteran had an antalgic gait.  There was 
no instability of the right knee.  There was crepitation with 
mobility.  It was noted that the veteran had full range of 
motion of the right knee; discomfort was expressed with 
flexion activity to 80 degrees and extension to 0 degrees.  
X-rays of the right knee and fibula showed a prosthetic 
replacement of the right knee and were otherwise 
unremarkable.  The diagnosis was gunshot wound, right leg 
secondary to combat just below knee with projectile exiting 
his upper right calf resulting in a comminuted compound 
fracture, proximal tibia, status post ten surgical operations 
secondary to internal derangement including patellectomy, 
medial and lateral meniscectomies, chronic residual 
arthralgia with instability and limited range of motion, 
progressive degenerative joint disease, status post right 
total knee arthrodesis, chronic residual arthralgia with 
restrictive flexion activity, right knee.

A letter dated in July 1996 from the veteran's private 
physician, Michael J. Sorscher, M.D., notes that the veteran 
was evaluated for discomfort of his right knee.  It was noted 
that he had undergone knee replacement surgery in March 1994 
and had had 10 surgeries on the right knee.  The veteran had 
limited motion and complained of stiffness.  He had no pain 
at rest and had moderate pain with walking, stair climbing, 
and arising from a chair.  He had a limp and used a cane.  He 
could walk one to five blocks.  He could ambulate stairs but 
needed support.  A physical examination showed that the 
veteran had some slight antalgia with his gait.  He had 
multiple surgical incisions.  He had an extension lag of 
about 10 degrees that the doctor could passively make about 5 
degrees.  Flexion was about 70 to 75 degrees.  There was no 
instability.  There was mild tenderness to palpation along 
the anterior structures.  X-rays showed some insertion of 
some bony fragment unless this was ossification of the 
tendon.  The LCS implant showed bony ingrowth and 
satisfactory position.  The impression was status post knee 
replacement on the right and status post patellectomy, 
multiple surgical procedures.  The veteran was provided with 
anti-inflammatory medication.

In April 1997, the veteran complained of persistent right 
knee pain.  Later that month, the veteran underwent a 
patellectomy and soft tissue balancing, right knee 
replacement.  The preoperative diagnosis was failed right 
knee replacement.  The postoperative diagnosis was stiffness, 
right knee replacement, with scar formation.  The surgical 
pathology report notes a diagnosis of "[d]egenerative change 
with focal necrosis, portion of bone and cartilage from the 
right knee, and soft tissue fragments, local excision 
(clinical failed hardware)."

A physical therapy record dated in May 1997 notes that the 
veteran reported a pain level of 6 out of 10.  He reported 
increased pain with climbing stairs and participating in 
activities requiring prolonged standing or walking.  In 
regard to 
strength, right knee extension was 4/5 and flexion was 4/5.  
Range of motion of the right knee was flexion of 86 degrees 
and a 5 degree extension lag.  The veteran complained of mild 
tenderness to palpation over the posterior lateral aspect of 
the right knee.

A clinical record dated in August 1997 shows that the veteran 
had no pain at rest, mild pain with walking and mild pain 
with climbing stairs.  He ambulated with a reciprocating 
gait.  He complained of pain at night that was sometimes 
severe, requiring Tylenol #3.  A physical examination showed 
full extension and flexion to 90 degrees.  There were no 
instability and no tenderness to palpation.  X-rays showed 
satisfactory results with no radiolucencies.  The impression 
was status post knee replacement and patellectomy and scar 
excision, ligamentous balancing.  

Another clinical record dated in September 1997 shows that 
the veteran had had three episodes of severe pain at night.  
Other than those episodes of pain, he had no pain at rest, no 
pain with walking, and no pain climbing stairs.  He ambulated 
with a cane and had a steady gait.  The physical examination 
showed no tenderness to palpation.  Extension was full and 
flexion was about 90 degrees.  There was no instability to 
varus or valgus. 

At a personal hearing in March 1998, the veteran's 
representative noted that the veteran could barely walk with 
a cane and a knee brace, and that he could walk 10 to 15 feet 
at most without stopping and resting for a while.  The 
veteran testified that he currently received treatment for 
his right knee from Dr. Sorscher.  He was taking pain 
medication.  According to the veteran, his right knee was not 
getting any better.  He stated that he had constant pain for 
which he took a lot of Tylenol.  He testified that it was 
difficult to sleep with the pain.  The veteran stated that he 
did not do any physical activities and his activities 
included watching television and reading.  He testified that 
he had problems walking up stairs.

At a VA examination in March 1998, the veteran reported pain 
in the right knee and trouble with ambulation.  He walked 
with a limp, wore a knee brace on the right knee, and used a 
cane.  He reported no episodes of dislocation or recurrent 
subluxation.  The veteran's main complaints since the right 
knee replacement in 1995 were pain and limitation of motion 
of the right knee.  A physical examination showed that the 
veteran walked with a limp and a cane.  It was noted that 
there was no history of painful motion, edema, and effusion.  
There was no abnormal movement.  The veteran appeared to be 
guarding the right leg in activity.  There were seven well-
healed scars.  The patella was absent.  The range of motion 
of the right knee was extension of 35 degrees and flexion of 
70 degrees.  X-ray findings were unremarkable for status post 
arthroplasty with an unremarkable appearance of the 
prosthesis and osseous structures.  The impressions were 
findings consistent with arthroplasty, and unremarkable 
appearance for the given status of knee replacement.

A report from David A. Strahle, M.D., dated in October 1998 
notes that X-rays of the right knee showed moderate to marked 
diffuse osteopenia.  The patella had been resected.  A knee 
prosthesis was observed.  There was no gross evidence of 
joint effusion.  There was no gross radiographic evidence of 
loosening.  It was shown that a few small ossicles lay 
posterior to the knee joint.

At a VA examination in November 1998, the veteran reported 
that he continued to have almost constant pain in the right 
knee and leg.  He used a brace whenever he went outside and 
he used a cane for ambulation.  He took Tylenol, Motrin and 
Vicodin for pain.  The examiner noted that the veteran was 
able to do all activities of daily living.  He was able to 
drive.  He was able to do some climbing of stairs but on a 
very limited capacity.  He experienced pain when walking up 
stairs and, more recently, he had pain on going down stairs.  
A physical examination showed loss of the right patella.  The 
right knee was able to extend to minus 20 degrees and flex to 
80 degrees.  There was loss of muscle mass in the right upper 
and lower leg.  There was enlargement of the right knee, but 
no significant tenderness about the right knee.  X-ray of the 
right knee showed a total knee replacement.  The impression 
was status post right leg injury with total knee replacement 
on the right, loss of muscle in the right leg and significant 
limitation of activity in the right leg requiring use of a 
brace and a cane.

At a VA orthopedic examination by a physician in February 
1999, the veteran complained of right knee pain and a 
tendency to fall if he did not use the knee brace.  The 
veteran reported that the right knee was painful and had a 
tendency to give out.  A physical examination showed that the 
veteran walked with a right-sided limp without a cane.  He 
was unable to squat, with complaints of pain in his right 
knee.  The right knee had a 15 degree valgus deformity.  
There were multiple surgical scars and the patella was 
missing.  The quadriceps muscle tone was poor.  Active range 
of motion was 0 to 70 degrees; passive range of motion was 0 
to 85 degrees.  The examiner noted that there was no 
accompanying pain during the motion.  Mediolateral looseness 
was present with clattering noise of two metals touching each 
other.  There was abnormal separation of the knee joint on 
abduction strength.  Anteroposterior movement was moderately 
stable.  There was no additional loss of motion during 
repetitive use of the right leg during the examination.  The 
veteran had adequate power on active extension against 
resistance and there was no evidence of fatigability or 
incoordination.  X-rays showed a total knee prosthesis in 
place and there was no evidence of a patella.  The diagnosis 
was status post multiple surgeries on the right knee with 
total knee prosthesis without the patella.

The veteran is seeking an increased rating for his right knee 
disability, which is currently rated as 30 percent disabling, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under 
the Schedule for Rating Disabilities (Schedule), a 100 
percent evaluation is assigned for 1 year following 
implantation of a knee prosthesis, commencing after the 
initial grant of the 1-month total rating assigned under 38 
C.F.R. § 4.30 following hospital discharge.  Thereafter, when 
there are intermediate degrees of residual weakness, pain, or 
limitation of motion, a knee disability, status post 
prosthetic replacement, is rated by analogy to Diagnostic 
Code 5256, 5261, or 5262.  A 60 percent rating for a knee 
disability is assigned under the Schedule when there are 
chronic residuals consisting of severe, painful motion, or 
weakness in the affected extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

The medical evidence dating back to the April 1996 VA 
examination shows that the veteran basically has complained 
of right knee pain and limitation of motion since the last 
surgery in March 1995.  Following the surgery in April 1997, 
the veteran continued to have pain in the right knee with 
activity.  According to the most recent orthopedic 
examination report dated in February 1999, although active 
range of motion was 0 to 70 degrees, with no accompanying 
pain during motion, the veteran was unable to squat due to 
pain in the right knee.  Moreover, there appeared to be 
weakness as demonstrated by poor quadriceps muscle tone.  
There were mediolateral looseness and abnormal separation of 
the knee joint on abduction strength.  In addition, the 
veteran testified at the March 1998 hearing that he had 
constant pain in the right knee, difficulty sleeping due to 
that pain, and problems climbing stairs.  He indicated that 
he was unable to do outdoor activities because of the 
severity of the right knee disability and it was indicated by 
his representative that the veteran's ability to walk was 
severely limited due to the right knee disability.  Given the 
veteran's long history of right knee problems requiring 
multiple surgeries, his complaints of constant knee pain, and 
objective medical evidence of pain, looseness and weakness, 
the Board finds that his knee disability more nearly 
approximates the criteria for a 60 percent rating.  The Board 
notes that 60 percent is the maximum schedular evaluation 
authorized for knee impairment.

The Board also notes that since the veteran has a separate 30 
percent rating in effect for the residuals of a perforating 
wound of the right leg, the Board grant of a 60 percent 
rating for the service-connected knee disability is subject 
to the amputation rule.

ORDER

Entitlement to a 60 percent rating for the veteran's right 
knee disability is granted, subject to the amputation rule 
and the law and regulations governing the payment of monetary 
benefits.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

